EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Kent on June 27, 2022.
The application has been amended as follows: 

Independent claim 1 has been amended to:
1.	(Currently Amended) 	A method of enhancing production from a subterranean formation in a well, the method comprising:(a) providing an aqueous carrier fluid; (b) adding a diverter to the aqueous carrier fluid, the diverter comprising: (1) dissolvable particulates having a specific gravity of from about 1 to about 1.6, the dissolvable particulates consisting essentially of dissolvable particulates having a particle size of about 100 mesh or less; and (2) proppants having a specific gravity of from about 1 to about 1.1, the proppants consisting essentially of proppants having a particle size of from about 30 mesh to about 80 mesh; and (3) the dissolvable particulates also having a specific gravity greater than or equal to the specific gravity of the proppants and a smaller particle size than the proppants; and (c) pumping the aqueous carrier fluid with the diverter into the formation.

Independent claim 21 has been amended to:
21. 	(Currently Amended) 	A method of enhancing production from a subterranean formation in a well, the method comprising: (a) providing an aqueous carrier fluid, the aqueous carrier fluid comprising water and a friction reducer; (b) adding a diverter to the aqueous carrier fluid, the diverter comprising: (1) dissolvable particulates having a specific gravity of from about  
1 to about 1.6, the dissolvable particulates consisting essentially of dissolvable particulates having a particle size of about 100 mesh or less; and (2) proppants having a specific gravity of from about 1 to about 1.1, the proppants consisting essentially of proppants having a particle size of from about 30 mesh to about 80 mesh; and (3) the dissolvable particulates also having a specific gravity greater than or equal to the specific gravity of the proppants and a smaller particle size than the proppants; and (c) pumping the aqueous carrier fluid with the diverter into the formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
06/27/22